WINANS sued Flagg, administrator of Blossom, for a debt due from the estate of the intestate. Plea — the general issue. Verdict for the plaintiff. Judgment against the defendant de bonis propriis.
This judgment, some years after its rendition, was revived by scire facias.
The judgment on the verdict should have been, not against the defendant individually, but against the intestate’s estate.
The judgment of revivor is reversed, and all the proceedings subsequent to the original judgment on the verdict, exclusive of the last named judgment, set aside. Cause remanded, with directions to the Probate Court to amend the said original judgment so as to make it a judgment against the estate of the intestate. Costs here.